UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7226


ZACHARY COOPER, SR.,

                Plaintiff – Appellant,

          v.

J. DOOLEY, Counselor; CORDLE, Counselor; D. VASS, Treatment
Program Supervisor; K. PRICE, Human Rights Advocate; K. L.
PICKEREL, Former Assistant Warden; R. C. MATHENA, Warden;
C. PARR, Human Rights Advocate Senior; W. L. HUFFMAN,
Former Regional Director; J. GARMAN, Regional Director;
GENE JOHNSON, Director,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:10-cv-00290-gec-mfu)


Submitted:   February 22, 2011            Decided:   March 15, 2011


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Zachary Cooper, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Zachary    Cooper,    Sr.,       appeals   the    district    court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have      reviewed    the   record     and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Cooper v. Dooley, No. 7:10-cv-00290-gec-mfu (W.D. Va.

July 30, 2010).            We dispense with oral argument because the

facts    and    legal     contentions     are     adequately     presented    in   the

materials       before    the    court   and     argument      would   not   aid   the

decisional process.

                                                                             AFFIRMED




                                            2